 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDQuality Aluminum Products,Inc.andGeneral Driv-ers,Warehousemen and Helpers Local UnionNo. 89,affiliatedwith the International Broth-erhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Cases 9-CA-19005-1, --2, 9-CA-19158-1, -2, and 9-CA-1943431 January 1986 'DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS, JOHANSEN, BABSON, AND STEPHENSOn 28 March 1984 Administrative Law JudgeRussellM. King Jr. issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The Board has considered the decision in light ofthe exceptions and briefs and has decided to affirmthe judge's rulings,findings,'and conclusions, asmodified,2 and to adopt the recommended Order asmodified. 3The judge found, and we agree, that the Re-spondent violated Section 8(a)(3) and (1) of the Actby laying off six employees because of their unionactivities,and Section 8(a)(1); by threatening em-ployees with discharge for wearing union buttons,threatening employees with plant closure,and cre-ating the impression of surveillance of union activi-ties.The judge also found that the Respondent vio-lated Section 8(a)(5) and(1) by refusing to recog-nize and bargain with the Union on the basis of acardmajority, and recommended that the Boardissuea Gissel4bargaining order.We agree with thejudge that such an order is appropriate, but we donot rely on his reasoning.The judge found that on 22 November 1982 em-ployees Ronald Caffee, Donna Crouch, and Edna'The Respondent has excepted to some of the judge'scredibility find-ings.The Board's establishedpolicy is not to overrulean administrativelaw judge'scredibilityresolutions unless the clear proponderance of allthe relevant evidence convinces us that theyare incorrect.Standard DryWallProducts,91NLRB 544 (1950),enfd188 F.2d 362 (3d Cit. 1951).We have carefully examinedthe recordand find no basis for reversingthe fmdmgsIn fn 12 of his decision,the judge erroneouslyreported thecitation toNLRBv.Gissel PackingCo,395 U.S. 575 (1969)We correct the error2We do not rely on fn 14of the judge's decision,inwhich he statedhis "initial impressions" about whetheremployees Brown and Hutchinsonshould be included in the unit,having previously found it unnecessary toresolve their status3We shall issue an amended remedy andmodify therecommendedOrder to delete the requirementthat theRespondent offer reinstatementto Ronald Caffee,Donna JeanCrouch, Gary WayneMarshall, GregoryJohn Burden, and Lydia Houchens,because therecord shows thatCaffee, Crouch,Marshall, and Houchens have been offered reinstatementto their former positions and have returnedto work, andBurden was of-fered reinstatement but declinedthe offerWe shall alsoissue a newnotice to employees4NLRBvGissel PackingCo,395 U S 575 (1969).Thompson picked up union authorization cardsfrom the union hall. Nine employees signed cards22 November and two 24 November. On 23 No-vember seven employees attended a union meeting.On 24 November most of the employees whosigned cards wore union buttons to work.On 24 November Warehouse Supervisor CharlesFox stated to employee Garland Brown that "thesemother-wouldn't be wearing them buttons if itwasn'tfor that bitch back there in the back."Brown testified that Fox was referring to DonnaCrouch.Approximately an hour later Fox toldBrown that the employees "were fools forsigningthoseunion cards."The Respondent laid offBrown at the end of the day.Also on 24 November employees Gary Marshall,Gary Chamberlain, and Daryl Lemons were in thewarehouse when Fox told Lemons that "if hedidn'twant to jeopardize his job, he'd better takethe buttons off." Fox told Marshall that "they'dclose the doors, they'd change the name or some-thing like that, if the union did try to come in."When Marshall told Fox he did not think that waspossible, Fox said, "Well, now I don't believe it'llget in here . . . I just think that-I believe they'dclose the door first." Fox also told Marshall "thathe knew that everybody-who-the ones thatsigned it." Employee Caffee heard Fox tell Cham-berlain and Marshall on 24 November that "if theunion camethrough, he [Fox] heard they wasgoing to shut the doors down."Donna Crouch picked up union cards 22 No-vember and passed them out to other employees.Crouch signed a card and attended the union meet-ing 23 November. She wore two union buttons 24November and was laid off that day.Garland Brown Jr. signed a union card 22 No-vember, attended the 23 November union meeting,and wore two union buttons 24 November whenhe was laid off.On 24 November Gregory Burden signed aunioncard, wore aunionbutton, and was laid off.Ronald Caffee picked up union cards on 22 No-vember and passed some out to other employees.He attended the 23 November meeting and wore aunion button 24 November. He was laid off 29 No-vember.Gary Marshall attended the union meeting 23November and wore a union button. He signed acard 24 November. On 24 November CompanyPresidentO'Neil observedMarshall leaving theplant with laid-off employees Crouch and Brown.He was laid off 29 November.Lydia Houchens signed a card 22 November, at-tended the 23 November union meeting, and wore278 NLRB No. 49 QUALITYALUMINUM PRODUCTS339a union button24 November. She .,was laid off 1December.On 24 November there were approximately 17-19 employees in the unit, of whom 10 or 11 hadsigned cards.5The Respondent's violations wereextensive innumber and pervasivein termsof the number ofbargaining unitemployees they affected. The un-lawful layoffs and threats of job loss and plant clo-sure are highly coercive violations directedagainstemployees workingin a small unit(17-19 employ-ees).The Respondent unlawfully laid off 6 of 18 or19 or 5 of 17 or 18 unit employees (approximately30 percent of the unit). Three employees (Marshall,Chamberlain, and Lemons) heard the supervisorthreatenjob loss.Three employees (Marshall,Chamberlain, and Caffee) also heard the threat ofplant closure.Of the employees who heard thethreats, two (Chamberlain and Lemons) were notlaid off. Thus, the Respondent's violations directlyaffected 8 of 18 or 19 or 7 of 17 or 18 unit employ-ees (approximately 41 percent).The threat of job loss, immediately followed bylayoffs, demonstrated to a substantial proportion ofunitemployees the Respondent's willingness tocarry out its threats. The swiftness and timing ofthe unfair labor practices (occurring the day theemployees first openly showed their union support)demonstrated that the penalty for union supportwould be severe. Employee Houchens testifiedthat,as a resultof the layoffs the, previous week,the employees stopped wearing union buttons on29 November.In determining whether a bargaining order is ap-propriate, in addition to examining the severity ofthe violations committed, the Board alsoexaminesthe present effects of the coercive unfair laborpractices. In theinstant case,we find that the seri-ousness andpervasiveness of the violations had alingeringcoercive 'impact on the employees in thissmall unitthatwould not be dissipated by theoffers of reinstatement made approximately 4 to 7months after the layoffs. Thus, four of thesix laid-off employees are currently working in the unit, aswell as one of the two other employees who heardthe threats but were not laid off. It isreasonable toassumethat the four employees, once having been5The judge found it unnecessary to pass on whether employeesBrown and Hutchinson should be included in the unit. If both employeesare included in the unit, then'6 of 19 unit employees were discriminatori-ly laid off. If both employees are excluded from the unit, then 5 of 17unit employees were laidoff.We finditunnecessary to pass on the statusof Brown and Hutchinson because, for purposes of determining theimpact of the violationsin assessingthe propriety of a bargaining order,the proportion of laid-off employees to unit employees is approximatelythe same(about 30 percent) whether or not they are included in the unitIf Brown is includedin the unit, 11 employees signed cards,if not, 10didlaid .off for their union activities, would be "pain-fully aware that future support -of a union couldlead to the same end .'16 This is particularly true inthe case before us in which the seasonal nature ofthe Respondent's business renders additional' layoffsprobable. The Respondent attempted, and' is still at-tempting, to disguise its discrimination against one-third of the unit as a "seasonal" layoff. With futureseasonal layoffs likely, the Respondent's employeeshave reason to fear a recurrence of a similar at-tempt.The Respondent's union animuswas demonstrat-ed by its supervisor's threats of job loss and plantclosure made immediately on his becoming awareof the employees' union activity. Since the samesupervisor is also responsible for selecting whichwarehouse employees are to be laid' off eachwinter, it is likely that the employees would hesi-tatebefore renewing their organizational drive.There is no evidence that the Respondent has toldemployees that it disavows the supervisor's threats,and there has been no change in management.There is no indication of any change in policy.Thus, the employees may reasonably expect thatthe Respondentmay againresort to illegal meansto defeat union representation.7 The -Respondent'sunion animusand the lengths to which it was ' will-ing to go to thwart unionization remain obvious tothe employees. Because of the swiftness and severi-ty of the Respondent's retaliationagainstunion or-ganizers and supporters, it is unlikely that employ-ees'would again be readily willing to jeopardizetheir employment by openly supporting the Union,Under such circumstances, we believe that thethreat of future layoffs will tend to continue to un-dermine' majority support and prevent holding afair election.As this arises in the Sixth Circuit Court of Ap-peals,we note that the Sixth Circuit, in enforcingthe Board's bargaining order inExchange Bank,supra at 63, recognized that a cease-and-desistorder is not always sufficient to remedy an employ-er's unfair labor practices. The court quotedGissel,395 U.S. at 612, as follows:If an employer has succeededin undermining aunion's strength and destroying the laboratoryconditions necessary for a fair election, he maysee no need to violatea cease-and-desist orderby further unlawful activity. The damage, willhave been done, and perhaps the only fair wayto effectuate employee rights is to re-establish6 Exchange Bank,264 NLRB 822, 824 fn. 14 (1982), enfd. 732 F.2d 60(6th Cir. 1984).7Captain Nemo's,258 NLRB 537, 555 (1981), enfd. 715 F.2d 237 (6thCir 1983) 340DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe conditions as they existed before the em-ployer's unlawful campaign.We believe that, under the circumstances of theinstant case,simply requiring the Respondent to re-frain from unlawful conduct will not eradicate thelingering effects of the hallmark violations, and willnot deter their recurrence.The Respondent contends that a bargainingorder is not justified in the instant case because thelayoffswere temporary (the employees were re-called between 4 and 7 months after the layoffs).The Respondentalso arguesthat the supervisorwho made the threats was a friend of one of theemployees who heard the remarks and thus nothreatening atmosphere resulted.We have previ-ously, discussed the impact of the layoffs.Withregard to the second contention, it is well settledthat the test of interference, restraint, and coercionunder the Act does not turn on the Respondent'smotive.Hanes Hosiery,219 NLRB 338 (1975).We are mindful that almost 3 years have passedsince the Respondent engaged in its unlawful con-duct.When we consider, however, the seriousnature of the conduct which consisted of threats ofdischarge and plant closure, discriminatory layoffof one-third of the unit, and creation of the impres-sion of surveillance, we are convinced that the last-ing effects of such conduct cannot easily be eradi-cated by the mere passage of time." The passage oftime, though regrettable, is unavoidable, and is nota sufficient basis for denying the bargaining order.We believe that on balance, in light of the viola-tions' seriousness and pervasiveness, the unit's smallsize, the substantial percentage of unit employeesthe Respondent's threats and layoffs directly affect-ed, the majority of whom are still employed at theRespondent's facility, and the strong possibility ofrepetition of similar unfair labor practices becauseof the seasonal nature of the Respondent's business,the equities in this case favor the issuance of a bar-gaining order.9 Under the circumstances, we find8Exchange Bank,supra at 8249Member Dennis agrees that a bargaining order is an appropriateremedy underNLRBv.GisselPacking Co.,supra, for the following rea-sons. See her concurring opinion inRegency ManorNursing Home, 275NLRB 1261 (1985),In the instant case, the Respondent committed extensive"hallmark"violations,consistingof the layoff of sixemployees,and threats of plantclosure and discharge. SeeNLRBv.JamaicaTowing,632 F.2d 208 (2dCir. 1980).In a unit of17-19 employees, 7 or 8 employees (approximate-ly 41 percent)weredirectly affected by, thesehighly coercive unfairlabor practices In view of the unit's small size, the layoffof one-third ofthe, unit waslikely tohave a profound impact on all employeesHorizonAir Services,761 F.2d 22 (1st Cir 1985),NLRBv.Solboro KnittingMills,572 F.2d 936, 944 (2d Cir. 1978), cert.denied439 U S. 864 (1978)The Respondent'spervasive hallmark violationsjustify abargainingorder, absent significant mitigating circumstances.There hadbeen someturnoverin the unit at the timeof the hearing Thus, therewere approxi-mately six new employees in the warehouse department.However, fiveemployeesdirectly affected by theRespondent's hallmark violations werethat the unfair labor practices involved in this casewould tend to undermine the Union's majoritystatus and impede the election process.We con-clude that "the possibility of erasing the effects ofpast practices and of ensuring a fair election (or afairrerun) by the use of traditional remedies,though present, is slight and that employee senti-ment once expressed through cards would, on bal-ance, be better protected by a bargaining order." 10REMEDYHaving found that the Respondent has violatedSection 8(a)(1), (3), and (5), we shall order it tocease and desist and to take certain 'affirmativeaction designed to effectuate the policies of theAct.The Respondent has already offered GregoryBurden, Donna Crouch, Ronald Caffee, Gary Mar-shall, and Lydia Houchens reinstatement to theirformer positions.Crouch,Caffee,Marshall, andHouchens have returned to work. Burden declinedhis offer of reinstatement. Accordingly, we shallorder the Respondent to offer only Garland BrownJr. immediate and full reinstatement to his formerjob or, if that job no longer exists, to a substantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges previously en-joyed.We shall also order the Respondent to makewhole all six employees for any lossof earningsand other benefits they may have suffered as aresult of the discrimination against them, by payingthem an amount equal to that they would haveearned from their layoff dates to the dates of theirreinstatementor offer of reinstatement,less net in-terim earnings, if any, with backpay and interest asprescribed in F.W.WoolworthCo., 90 NLRB 289(1950), plus interest as computed inFlorida SteelCorp.,231NLRB 651 (1977). See generallyIsisPlumbing Co.,138NLRB 716 (1962). The Re-spondentmay offer evidence at the compliancestage to prove that any of the six laid-off employ-eeswould have been legitimately laid off subse-quent to their discriminatory layoff, in mitigationof backpay due under the terms of this Decisionand Order.stillworkingin the unitat the time of the hearing Member Dennis doesnot considersuch turnoversignificantin light ofthe continuing presencein the unit of a numberof employees directly affected by the hallmarkviolationsThe 3-yearpassage oftime between the events of this case andour decision is unfortunatebut insufficientto deny a bargaining order.NLRB v. PacificSouthwestAirlines,550 F 2d 1148, 1153 (9th Cir. 1977);ExchangeBank,264 NLRB 822, 824 fn. 13 (1982), enfd. 732 F 2d 60 (6thCir 1984). Accordingly,Member Dennisjoins her colleagues in issuing abargaining order.10 Gissel,395 U.S. at 614-615 QUALITY ALUMINUM PRODUCTSHaving found that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act as of 24 November1982,we shall order it to cease and desist and torecognizeand bargainon request with the Union asthe exclusivebargainingrepresentative of the unitemployees.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Quality Aluminum Products, Inc., Louis-ville,Kentucky, its officers,agents,successors, andassigns,shall take the action set forth in the Orderas modified.1.Substitute the following for paragraph 2(a)."(a) Offer Garland Brown Jr. immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or any otherrights or privileges previously enjoyed."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs."(b)Make Ronald Caffee, Donna Crouch, GaryMarshall,Gregory Burden, Garland Brown Jr.,and Lydia Houchens whole for any loss of earningsand other benefits sufferedas a resultof the dis-crimination against them, in the manner set forth inthe remedy section of the decision."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT lay off or otherwise discriminateagainst any of you for supporting General Drivers,Warehousemen and Helpers Local Union No. 89,affiliatedwith the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, or any other union.WE WILL NOT create in your minds the impres-sion that your union activities and the union activi-ties of other employees are the subject of companysurveillance.WE WILL NOT threaten to discharge you becauseof your union support or activities.WE WILL NOT threaten you with closure of theLouisville, Kentucky facility if you engage in unionsupport or activity.341WE WILL NOT refuse to bargain with the Unionas the exclusive representative of the employees inthe bargaining unit.WE WILL NOT in any other manner interferewith, restrain, or coerce you in the exercise of therights guaranteed you by Section 7 of the Act.WE WILL offer Garland Brown Jr. immediateand full reinstatement to his former job or, if thatjob no longer exists, to a substantially equivalentposition,without prejudice to his seniority or anyother rights or privileges previously enjoyed.WE WILL make Ronald Caffee, Donna JeanCrouch,GaryWayne Marshall, Gregory JohnBurden, Garland Brown Jr., and Lydia Houchenswhole for any loss of earnings and other benefitsresulting from the discrimination against them, lessany net interim earnings, plus interest.WE WILL recognize and, on request, bargainwith the Union and put in writing and sign anyagreement reached on terms and conditions of em-ployment for our employees in the bargaining unit:All production, maintenance, warehouse, andtruck driving employees employed at our Lou-isville,.Kentucky facility; but excluding alloffice clerical, professional, and all other em-ployees, and all guards and supervisors as de-fined in the Act.QUALITY ALUMINUM PRODUCTS, INC.Deborah Jacobson, Esq.,andJack Baker, Esq.,for theGeneral Counsel.Joseph A.Worthington,Esq.,andW. Kevin Smith, Esq.(Smith & Smith),of Louisville, Kentucky, for the Re-spondent.Ralph H. Logan, Esq.,of Louisville,Kentucky, for theCharging Party.DECISIONSTATEMENT OF THE CASERUSSELL M. KING JR., Administrative Law Judge.These consolidatedcaseswere heard byme inLouisville,Kentucky, on June 13-15, 1983. The charges in the vari-ous cases were filed by the Charging Party (the Union)on various dates in December 1982 and January andMarch 1983.The consolidated compalint was issued onApril 18, 1983, by the Regional Director for Region 9 oftheNationalLabor Relations Board (the Board) onbehalf of the Board's General Counsel.2 The complaint'The charges in Cases 9-CA-19005-1 and 9-CA-19005-2 were filedby the Union on December 2, 1982, the charge in Case 9-CA-19158-1was filed on January 10, 1983, the charge in Case 9-CA-19158-2 wasfiled on January 17, 1983, and the charge in Case 9-CA-19434 was filedonMarch 14,19832The term "General Counsel," when used herein, will normally referto the attorneys in the case acting on behalf of the General Counsel ofthe Board through the Regional Director 342DECISIONSOF NATIONALLABOR RELATIONS BOARDalleges that the Respondent (the Company) violated Sec-tion 8(a)(1) of the National Labor Relations Act (theAct) in late November 1982 by threatening employeeswith discharge and plant closure for engagingin unionactivities and by giving the impression of surveillance ofsuch activities.3 The' complaint further alleges the unlaw-ful and discriminatory layoff of six employees in late No-vember and early December because of their union ac-tivities, in violation of Section 8(a)(1) and (3) of the Act.Lastly, the complaint alleges that the Company refusedto recognize and bargain with the Union after it had ob-tained a union authorization card majority from the ap-propriate unit of employees involved, in violation of Sec-tion 8(a)(1) and (5) of the Act.4On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by the General Counsel, counsel for theCompany, and counsel for the Union, I make the follow-ing5FINDINGS OF FACT1.JURISDICTIONThe pleadings and admissions filed and made hereinreflect the following facts regarding jurisdiction. At alltimes material herein, the Company has been a Kentuckycorporation with an office and place of business or plantinLouisville,Kentucky, where it has been engaged inthe manufacture and sale of aluminum doors and win-dows. The Company operates several other facilities, butthe Louisville plant is the only facility involved in thiscase.During the 12-month period immediately precedingthe issuance of the complaint herein, the Company in thecourse and conduct of its business operations sold andshipped from its Louisville, Kentucky plant products,goods, and materials valued in excess of $50,000 directlyto points outside the State of Kentucky. Thus I find, as3All dates are in 1982 unless otherwise stated The original complaintcontained two such allegations, occurring on November 24 and 28 Byamendment during the hearing, two additional and similar allegationswere added to the complaint,both occurring on November 24.4The pertinent parts of theAct (29 U.S C. § 151 et seq.)are as fol-lowsSec. 7.Employees shall have the right to self-organization, toform, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protectionSec. 8.(a) It shall be an unfair labor practice for an employer-55(1) to interfere with,restrain,or coerce employees in the exerciseof the rights guaranteed in section 7 . . (3) by discrimination inregard to hire or tenure of employment or any term or condition ofemployment to encourage or discourage membership in any labor or-ganization..(5) to refuse to bargain collectively with the repre-sentatives of his employees.5The facts found herein are based on the record as a whole and on myobservation of the witnesses The credibility resolutions herein have beenderived from a review of theentiretestimonial record and exhibits withdue regard for the logic of probability,the demeanor of the witnesses,and the'teaching ofNLRB v.WaltonMfg.Co',;369 U S.404, 408 (1962)As to those testifying in contradiction of the findings herein their testimo-ny has been discredited either as having been in conflict with the testimo-ny of credible witnesses or because it was in and of itself incredible andunworthy of beliefAlltestimony and evidence, regardless of whether ornot mentioned or alluded to herein,,has been reviewed and weighed inlight of theentirerecordalleged and admitted herein, that the Company is now,and has been at all times material herein, an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.Further, and as alleged and admitted herein, I find thattheUnion is now and has been at all times materialherein a labor organization within the meaning of Sec-tion 2(5) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe unit of employees involved in this case containsthe production, maintenance, warehouse, and truck driv-ing employees at the Company's plant. On November 22employees Ronald Caffee, Donna Crouch, and EdnaThompson went to the Union's headquarters or meetinghall during their lunch break at the plant and obtained anumber of union authorization cards. At that time therewere some 19 employees in theunit.On that date at leastnine employees signed union authorization cards, and atleasttwo more cards were signed on November 24. OnNovember 23, seven employees attended a meeting at theunion hall and apparently obtained union buttons. Thefollowingmorning(November 24) most of or all employ-eeswho had signed union authorization cards appearedfor work at the plant wearing union buttons. At the endof the workday on November 24, three of the union sup-porters were laid off. The following day (November 25)was Thursday, Thanksgiving Day, and the employeeshad that day off and also Friday, November 26. Novem-ber 29, the following Monday, two other union support-ers were laid off and another one was laid off on Decem-ber 1. Also on November 24, the Union wrote a letter, tothe Companystatingthat "[y]our employees have volun-tarily joined" the Union, and requested recognition asthe exclusive bargaining representative of the employees.Thereafter the Company refused to so recognize theUnion,which then filed a petition for representation(Case 9-RC-14186). On December 22, the Company andtheUnion entered into a Stipulation for Certificationupon Consent Election in Case 9-RC-14186 and on Jan-uary 18, 1983, a Board-conducted election was held atthe Company's plants Most, if not all of the employeeswho were laid off were later reinstated after what theCompany described as the winter slump inbusiness. Itwas stipulated by the parties in this case that the Compa-ny "is engaged in seasonal business and has had layoffs inprior years." The Company contends that the employeeswere laid off in the normal routine of a seasonal slack inbusiness,, and further argues that the Company's businessover the past year or so had fallen off significantly be-cause of the economic conditions then prevailing. TheGeneral Counsel argues that the layoffs were promptedby the activities of those employees in support of theUnion.6After the election, objections to the conduct of the election werefiled, and, at the time of the hearing in this case, those objections werepending beforethe RegionalDirector. QUALITY ALUMINUM PRODUCTS343B. Plant OrganizationThe Company was owned by its president and solestockholder James O'Neil. O'Neil's primary duties in-volved the purchasing of the raw materials used at theplant and the selling of finished products to contractorsand distributors. He was not involved in the day-to-dayoperations at the plant, but was present on November 24.Responsibility for the day-to-day operations at the plantwas vested in the Company's vice president Ed Cochran,who was not present on November 24 and was on vaca-tion from November 24 to December 5. The plant wasdivided into two operations which included the produc-tion department and the warehouse operation. SandraYoung, whose last name wasHammat the time the com-plaintwas issued, was the supervisor of the productiondepartment. She also was not present on November 24and returned from her vacation on November 29. PeggyHutchinson assisted Young in the production department.There is a dispute in this case as to whether or notHutchinson was a supervisor within the meaning of theAct. Hutchinson testified that she was hiredas an assist-ant foreman but that in reality she acted as a floating em-ployee in the production department, helping to insurethat work kept moving. Hutchinson was present on No-vember 24. The warehouse operation was supervised byCharles Fox, who was also present on November 24.The Company made no retail sales and, as indicated ear-lier, the Company's business was somewhat seasonal withits slack period during the winter months.C. The Alleged Threats and SurveillanceParagraph 5 of the consolidated and amended com-plaint alleges that Supervisor Charles Fox violated Sec-tion 8(a)(1) of the Act in four separate incidents, three onNovember 24 and one on November 28. In his testimo-ny, Fox generally denies all of the alleged unlawful re-marks or threats. In support of these allegations in thecomplaint, the General Counsel relies on the testimonyof employees Garland Brown, Ronald Caffee, and GaryMarshall.When these three employees reported for workon November 24 at approximately 7 a.m. they, alongwith most other union supporters, were wearing unionbuttons. In fact, Brown wore two such buttons. WhenFox saw that the employees were wearing union buttonsearly in the morning of November 24, he immediately re-ported this fact to O'Neil, who, according to Fox, in-structed him not to say anything about the Union.Employee Garland Brown testified as to several con-versations he had with Fox. Only the two were presentand according to Brown the first conversation took placeat approximately noon on November 24 when Fox statedthat "these mother___ wouldn't be wearing them but-tons if it wasn't for that bitch back there in the back."Brown indicated that Fox was referring to employeeDonna Crouch. Brown related that the second conversa-tion took place approximately 1 hour later in his workarea when Fox told him that "[the employees] were foolsfor signing those union cards." Brown was laid off byFox at quitting time that day at 3:30 p.m. EmployeeGary Marshall testified that he and employees GaryChamberlain and Daryl Lemons were standing togetherin the warehouse when he overheard Supervisor Fox tellLemons that "if he didn't want to jeopardize his job,he'd better take the buttons off." Lemons did not testifyin the case. Marshall further testified that "later on thatweek" and in the gutter department where he worked,he and Fox were discussing the Union and Fox statedthat "they'd close the doors, they'd change the name orsomething like that, if the union did try to come in."Marshall indicated that he told Fox he did not think thatwas possible and Fox replied, "Well, now I don't believeit'llget in here . . . I just think that-I believe they'dclose the door first."Marshall testified that he and Foxwere good friends and that they talked at work "all thetime." Further and, according to Marshall, "sometimeduring [the] week, when the cards was [sic] signed," Foxtold him "that he knew that everyone-who-the onesthat signed it," referring to union authorization cards.Employee Ronald Caffee testified that he overheardsome of the conversation between Fox, Chamberlain,and Marshall in the gutter room on November 24, whenhe was walking by to get somematerials.Specifically,Caffee testified that he heard Fox state at that time that"if the union came through, that he [Fox] heard theywas going to shut the doors down." Marshall mentionednothing of this remark having been made at that particu-lar timein the gutter room and, as indicated earlier,places this remark by Fox generally sometime during theweek.In defense of the alleged remarks by Fox, the Compa-ny relies on Fox's general denial and on the testimony ofemployee Gary Chamberlain. Chamberlain had been em-ployedsinceJuly 1980 and worked in the warehouseunder Supervisor Fox. Chamberlain was admittedlyagainstthe Union and indicated that he had never beenlaid offsincehis employment commenced. Chamberlaintestified that on November 24 at approximately 7 a.m.and while the two were near the timeclock, he warnedemployee Marshall by stating to him that "you've got awife, a baby and one on the way, and what do you wanta union in here for, you'll be burning wood in a barrelout front, next month." Chamberlain related that he laterheard employee Marshall attribute these remarks to Foxand that he "wanted to clear [his] supervisor," and thuscameforward voluntarily to testify in the case. Marshall,as earlier indicated, places the remarks by Fox in thegutter room later on in the day at approximately noon.Inmy opinion, the testimony of employee Chamber-lain does nothing to disprove Fox's remarks as related byMarshall,Brown, and Caffee. Chamberlain may wellhave made his claimed remarks to Marshall in the time-clock area about 7 a.m. on NOvember 24. However,Marshall's testimony was, definite and straightforward inplacing Fox's remarks about noon in the gutter room.The testimony of employee Ronald Caffee also corrobo-rates the fact that Fox's statement to Lemons, in thepresence of Marshall and Chamberlain, occurred in thegutter room later on in the day. Further, Chamberlain'srecount of his conversation with Marshall early in themorning did not include the presence of Fox. Regardingthe alleged improper remarks by Fox, I credit the testi-mony of Brown, Marshall, and Caffee over that of Fox. 344DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown's demeanor reflected that he was a proud manand, while testifying,he appeared in obvious discomfort.Whether this discomfort was attributable to Brown's on-the-job injurywhich necessitated the receipt of fightduty at the plant, or because of the somewhat distastefulbusiness of testifying under oath, was not readily appar-ent at the hearing. However, in my opinon,Brown's ve-racity was obvious and definite.Employee Marshall's de-meanor was that of a tall and somewhat quiet individual,but also proud and truthful.Although Marshall was un-certain as to the exact date during the week on whichFox indicated-that the Company would close its doors ifthe Union came in, in my opinion this uncertainty didnot distract from his honest certainty that the remarkwas indeed made. Employee Ronald Caffee was relative-ly young in age but displayed a certain honest nervous-ness during his testimony which also led me to concludethat he was truthful.Supervisor Fox on the other handhad been the warehouse foreman for approximately 2-1/2years and,although fairly young and also somewhat softspoken, the matter-of-fact manner of his testimony in de-fense of himself and the Company and his overall de-meanor led me to conclude that his veracity was lackingin promptly and summarily denying the damaging re-marks which he was alleged to have made.These denialscame in rapid fire"No" answers to the rapid fire ques-tions of counsel put in question form as to whether ornot he made such remarks. Although one cannot faultthe fact that he was a "company man," I conclude thatFox's desire to maintain his job and his supervisory posi-tion clouded his ability to be completely truthful 'in histestimony.I thus find that the remarks attributable to Fox byBrown and Marshall on November 24 were in fact madeand that they in fact constituted unlawful threats of dis-charge for engaging in proper and lawful support of theUnion. I also find that the remarks constituted an unlaw-ful threat of plant closure because of union activity andalso implied that the Company was keeping the employ-ees' union activities under surveillance.I find further thatFox's remark to Marshall about the Company closing itsdoors if the Union came in was also made on November24 as alleged in the complaint,and not on November 28,and although Marshall was somewhat uncertain as to thedate I am convinced that the remark was made. Accord-ingly, I find and-conclude that the Company,throughSupervisor Fox, violated Section 8(a)(1) of the Act as al-leged in paragraph 5 of the consolidated and amendedcomplaint.D. The Economic Situation of the Company and theSeasonal Nature ofthe BusinessThe Company maintained three facilities located in In-dianapolis,Indiana, Lexington,Kentucky,and Louisville,Kentucky,the facility directly involved in this case. Thetestimony primarily from the Company's president JamesB. O'Neil and the Company'sCPAWilliam P. Schmitz,together with the financial data and documents admittedthrough Schmitz, reveals that the Company'sfinancialposture was poor and that it had deteriorated significant-ly over the past several years.'This deterioration ap-peared to be the direct result of existing economic condi-tionswhich resulted in significantly fewer orders andmounting bad debts, many of which were clearly uncol-lectible.The Company's fiscal year ends February 28and, as an example of the deterioration in business, salesfor the Louisville facility in fiscal year 1979 amounted toapproximately $4,200,000, but for fiscal year 1982 salesfor the Louisville facility dropped to $2,400,000. For thefiscal year 1982, there was some $447,000 in bad debtswritten off for all three facilities, the majority of whichwere attributable to the Louisville facility. In January1982, O'Neil took himself off of the Company's payrolland, from that time forward to the date of the hearing,he had not drawn any salary from the Company. Alsoduring 1982 O'Neil liquidated his personal retirement ac-count in the amount of $88,000 and poured it into thebusiness,contrary to the firm advice of accountantSchmitz., He also sold his personal residence and pouredthose funds into the Company. The Company also sup-plied materials to several contractors who were involvedwith construction and remodeling work at Fort Knox,Kentucky, and sometime in October or November 1982Government funds apparently ran out for these projectsand orders were either canceled or ceased. It would befair and accurate to say that if there was a fall peak inthe Company's business it came in October and Novem-ber 1982, dropping off sharply in December through atleast -March 1983. The Company produced windows,awnings, shutters, doors, and gutters. An exception tothis so-called fall peak in business can be found in gut-ters, dropping from 13,822 feet in September to 7397 feetinNovember. As indicated earlier, the parties stipulatedthat the Company's business was seasonal and that therewere seasonal layoffs. The evidence in the case indicatesthat the slack period was from December through atleastMarch.E. The LayoffsThe Company argues in this case that the layoffs werefor seasonal and economic reasons and that each individ-ual who was laid off was chosen over others for variousspecific reasons, including ability, the amount of work tobe done in the production department,and the need for aparticular job to be handled by a specific employee. Se-nioritywas not the controlling factor. The GeneralCounsel argues that the employees were laid off becauseof their union support and activities.Three employees were laid off at the end of the work-day on November 24, the day on which the union but-tons first appeared.They were Donna Crouch,GarlandBrown Jr., and Greg Burden. Crouch began working forthe Company in July 1979.She quit 10 months later butcame back November 1, 1980. She was laid off JanuarytoApril 1982. She also attended the November unionmeeting. Crouch worked in the production departmentand indicated she received her instructions from PeggyHutchinson,who sometimes worked along with her.Crouch testified that she could make 10-to 15 "stock"doors per day whereas employee Ron Caffee could buildonly 5 or 6 per day. Crouch added that at the time shewas laid off they were busy in doors and the stock indoors was down.Itwas Crouch,along with employees QUALITY ALUMINUM PRODUCTS345Edna Thompson and Ron Caffee,'who picked up unionauthorization cards during their lunchbreak on Novem-ber 22. Back at the plant, Crouch passed out some fiveunion authorization cards which were either signed inher presence or later signedin the presence of other em-ployees.7 On the morning of November 24 Crouch cametowork wearing two union buttons, and,referring toCrouch, Supervisor Fox later in the day made a dispar-aging remark to employee Garland Brown,indicatingthat she was a "bitch" for handing out union buttons. Itwas Fox who laid Crouch off. The Company's vicepresident, John Edward Cochran, left for his vacation onNovember 24 and returned December 6. Cochran testi-fled that prior to leaving he told his supervisors,appar-ently referring to Fox and Peggy Hutchinson,who wasSupervisor Young's assistant,to start laying off employ-ees as things had really gotten bad. Cochran testified thatthe son of the Company's president O'Neil was also sub-sequently laid off. Cochran further testified that duringthewinter months, production is built back up at the,plant.The production department'ssupervisor SandraYoung was not present at the plant on November 24,and testified that she and Peggy Hutchinson would gettogether about lay off and that she made the decision tolay off Crouch on November 19 and so instructedHutchinson to effectuate the layoff on November 24.Young indicated that she decides who and how many tolay off based on which section in her production depart-ment is slow,and on performance,usually on the recom-mendation of Peggy Hutchinson. According to Young,Peggy Hutchinson called her at home on November 24about the union buttons, explaining that Crouch hadbrought in union buttons to the plant.According toYoung, Hutchinson wanted to know whether, in light ofthis activity,she should go ahead and lay off Crouch,and Youngindicated that she should lay her off asplanned. Hutchinson testified that,in fact she did lay offCrouch,at the instruction of Young, and also verifiedthat she called Young at home and asked Young whethershe should go ahead and lay off Crouch in light of thefact that she brought in union buttons into the plant. Hu-chinson'testified that she was Young's"assistant," andnot an assistant foreman, although she does not punchthe timeclock and thus is a salaried employee as opposedto all other production employees. According to Hutch-inson, the plant was caught up on doors by November24.Employee Garland Brown Jr. was laid off November24 by Fox, the warehouse foreman or supervisor. Brownfirstwent to work for the Company in August 1981 butwas injured on the job in October 1981 and returned towork in May 1982, working on the gate and doing oddjobs that required light duty. Brown testified that duringthe first week of November'he heard rumors in the plantof seasonal layoffs and that'he asked Fox, in Vice Presi-dent Cochran's presence,if he would be 'laid off and thatFox replied that he would not be laid off because they7All six of the employees who were laid off had signed union cardsand in addition six other employees also signed union cards either on No-vember 22 or on November 24 The card of employee Cathy Thixtonwas subsequently lostwere short.Fox's version of the incident is somewhatdifferent.Fox testified that on the contrary, he hadwarned Brown the week before his layoff that he wouldhave no choice but to lay Brown off because he couldnot work in the warehouse due to his injury.Fox alsotestified that the son of Vice President Cochran was alsolaid off on November 1 for lack of work and added thatCochran,before he went on vacation,had told him tothink about who he was going to lay off.Cochran testi-fied he actually gave instructions to lay off employees.According to Fox, in addition to Brown's physical dis-ability,he was somewhat odd in that he would catchfliesand put them into his mouth. Fox related thatduring the period of the layoffs, suppliers to the Compa-ny were hesitant in shipping materials because of over-due bills. Brown signed his union authorization card onNovember 22, attended the November 23 union meetingat the union hall,' and on the morning of November 24reported to work wearing two union buttons.Brown tes-tified that in March 1983 he went back to the plant at-tempting to get his job back and at that time and wasoffered his original job in the warehouse but had torefuse the offer because his doctor still required him toperform only light work.Brown conceded on cross-ex-amination that Fox had told him in October that someemployees would get laid off, pointing to the fact thatdealer trucks appearing at the plant had become fewer orless frequent.Employee Gregory Burden testified that he was em-ployed for several weeks by the Company in 1980 or1981 and,was laid off for lack of work.He again com-menced employment with Company on November 15,1982, and'was laid off by Fox on November 24. Burdentestified that when he was hired on November 15 by Foxtowork in the warehouse,Fox told him he would bethere a long time and would move up. In his testimony,Fox denied any such remark to Burden.Fox indicatedsimply that Burden was, laid off because of lack of work.Burden signed his union authorization card on November24 and testified, that he thinks he 'wore a button thatmorning but is not absolutely sure. Employee Brown tes-tified that Burden did wear 'a union button. Burden didnot attend the union meeting on November 23.Employee Ronald Caffee began working for the Com-pany on September 16 and had no prior experience. Hisimmediate supervisor was Peggy Hutchinson.Caffee ac-companied employees Thompson and Crouch to theunion hall to obtain union, 'authorization cards on No-vember 22 and that same day, during the afternoonbreak,Caffee indicated that he passed out some fourcards which were signed and given back to him. Caffeeattended the union meeting on November 23 and alsowore a union button the morning of November 24.Caffee was laid off after the Thanksgiving weekend onNovember 29 by Supervisor Sandra Young,who at thattime had also returned from her vacation.Young testi-fied simply that she laid Caffee off due to a shortage oforders.Gary Marshall first came to work for the Company inNovember 1980 as a truckdriver.His work record withthe Company from that time forward to the fall 1982 is 346DECISIONSOF NATIONALLABOR RELATIONS BOARDsomehwat unclear from the record. However, he didwork for the Company periodically until September orOctober 1982 when he took a leave of absence to worksomewhere else. He apparently was rehired sometime inOctober or early November 1982 and testified that whenhewas rehired Vice President Cochran checked hiswork record and told him that he had been a goodworker and that he could come back to work. Marshallattended the union meeting on November 23 and signeda union authorization card on November 24. Marshallalso reported to work November 24 with the unionbutton on. Marshall testified that after the layoffs on No-vember 24, he took employees Brown and Crouch, whohad been laid off, to the union hall to complain about thelayoffs,and ashe was leaving with Brown and CrouchtheCompany's president O'Neil was observing them.Marshall was laid off on the Monday after Thanksgiving(November 29) by Fox, who said at the time that hehated to lay him off and needed him because there wasmuch work to be done, but that he had been told to doso.Employee Lydia Houchens first went to work for theCompany in 1980 but later quit because of the illness ofher daughter. Houchens testified that she was rehired byYoung in August 1982 and was laid off December 1, ap-parently by Young. Houchens signed a union authoriza-tion card on November 22, attended the union meetingon November 23, and reported to work November 24wearing a union button. Young testified that PeggyHutchinson had called her attention to the fact that Hou-chens was making mistakes in her work. Young appar-ently attributes the layoff of Houchens to not only theslowdown in the work but also to her performance.Therewere three main organizing events regardingthe Union. The first was on November 22 when employ-eesCaffee,Crouch, and Thompson went to the unionhall and obtained authorization cards, signed their owncards, and returned to the plant and obtained completedcards from seven other employees.8 The next event oc-curred on November 23 when a meeting was held at theunion hall. Five of the six employees who were laid offattended that meeting.9 Employees Stinson and Mauldenalso attended the meeting. Neither of these employeestestified at the hearing. The third and last significantevent was the wearing of union buttons on the morningof November 24. Of the six emloyees who were laid off,Caffee and Crouch participated in all three events, andalsoobtained fully executed authorization cards fromother employees on November 22. Employees Marshall,Brown, and Houchens participated in two of the events,namely, attendance at the November 23 meeting and thewearing of union buttons on November 24. The sixthemployee who was laid off was Greg Burden who par-ticipated in the third significant event, that of wearing aunion button on November 24. All six, of course, had8Employee Thixton's card was lost, and Thixton did not testify in thecaseThose employees who signed cards at the plant on November 22were as follows.Maulden, Campbell, Stinson, Creek,Lemons, Brown,and Houchens Employees Marshall and Burden signed their union au-thorization cards on November 248These employees were Houchens,Caffee,Marshall,Brown, andCrouchsigned union authorization cards. Two employees, Maul-den and Stinson both, went to the meeting and signedunion authorization cards, but there is no evidence onthe record that they either did or did not wear union au-thorization buttons other than the fact that most of theunion supporters wore the buttons on November 24. Nei-therMauldin nor Stinson was laid off, and as indicatedearlier neither testified in the case. Three other employ-ees who had signed union authorization cards were alsonot laid off and again, it is not definitely certain whetherone of them wore union authorization buttons on No-vember10The inital burden in this case rests with the GeneralCounsel. The General Counsel must, by a preponderanceof the evidence, make a prima facie showing sufficient tosupport the inference that the union and protected activi-ty of the six employees was a motivating factor in theCompany's decision to lay off the employees. Once thisis established, the burden then shifts to the Company todemonstrate, by a preponderance of the evidence, thatthe same action would have taken place even in the ab-sence of the protected conduct." I find in this case thatthe General Counsel has carried its initial burden regard-ing the six laid-off employees. These employees were allunion supporters and this support was demonstratedopenly on November 24. The Company respondedpromptly and swiftly by laying off three of the support-ers in the afternoon of November 24, including the twoleading supporters (Crouch and Caffee), and followedquickly with two more layoffs the next regular workingday, and laid off the last employee 2 days thereafter. Inmy opinion the General Counsel proved initially thatthere was an antiunionanimuson the part of the Compa-ny which contributed to the Company's decision to layoff the six employees involved. In this regard, the re-marks of Warehouse Supervisor Fox in my opinion weredamaging and telling in this case.At thetime, he was thehighest ranking supervisor in the plant, other than thepresident, who had no direct contact with the employeesbut did confer with Fox on the fateful morning of No-vember 24. The three initial discharges took place in theabsence of the supervisor of those employees, who wasdue to return the next regular working day, and also inthe absence of the Vice President Cochran, who hadoverall responsibility for the day-to-day operations of theplant and who was also due to return later the followingweek. It is the swiftness and the tuning of the layoffsthat is most damaging to the Company. The GeneralCounsel having sustained its initial burden, that burdenthen shifted to the Company to show that unprotectedactivities, standing alone, would have caused the layoffs.I find that burden was not sustained by the Company. Itisclear cut in this case that the Company's productionwas seasonal and that the Company had indeed fallen onbad times economically. There is also no doubt in mytoThese three employees were Lemons, Creek, and Campbell Theydid not testify in the case Crouch testified that Campbell wore a button,and Brown testified that Lemons wore a button11Wright Line,251 NLRB 1083(1980), enfd 662 F.2d 899(1stCir1981),cert. denied 455 U.S 989(1982),Wright Linetest upheldinNLRBv.TransportationManagementCorp.,462 U S.393 (1983). QUALITYALUMINUM PRODUCTSmind that there would have eventually been layoffs.However, I must deal in this case with the situation andcircumstances that actually existed on the various datesof the layoffs. The Company'sown production figuresreflect that the major decrease in business did not occuruntilDecember.It could be argued in this case that fore-seeing some layoffs, the Company desired to save vaca-tion pay or is some other manner curtail certain expensesby beginning the layoffs on the heels of a holiday period.However,there is absolutely no direct evidence in therecord to support the same. On the contrary,there is evi-dence in the record to the effect that at least some noticewas given to employees in advance of their layoffs in thepast.Considering all the evidence and circumstances inthis case,I find that the Company's asserted reasons forthe layoffs do not withstand scrutiny and were thus pre-textual,and that the legitimate business reasons assertedby the Company for the layoffs on the dates they oc-curred was too insubstantial to overcome the direct andindirect evidence of a motivation to frustrate the unionorganization.Accordingly,I find and conclude that thesix layoffs involved in this case were violative of Section8(a)(1) and(3) of the Act.F. The Cards, the Union'sMajority,and theAppropriate UnitThere were 11 signed union authorization cards admit-ted into evidence in this case.Six of the cards were au-thenticated by the actual signers in testimony,the re-maining five cards were appropriately and adequately au-thenticated by the testimony of either employee Mar-shall,Crouch,or Caffee.I allowed arguments to be pre-sented in the briefs filed herein regarding the admittanceof three cards signed by employees Campbell, Creek, andLemons.Regarding these three cards,theCompanyargues in this case that these cards and all the othercards were tainted and thus improperly admitted becauseof the purpose for signing the cards.None of the cardswere defective on their face and all were completely ex-ecuted and properly signed by the employee involved.Employee Campbell was told by employee Caffee thatthe card was"for getting a union started." The cardswere initially obtainedwhen Caffee,Thompson, andCrouch went to the on hall during their break on No-vember 22.Caffee'did testify that at that time he and theother two employees signed their cards to save their jobsor prevent being laid off. However, he additionally indi-cated that their purpose was to get theUnionin at theplant. In this regard,Robert Winstead,an assistant to theUnion's president,testified that he told the employeeswho attended the November 23 meeting that the cardswere membership cards, would be a showing of interestin the Union, and further added that if they were dis-criminated against, the date on the card wasimportantbecause on and after that date their union support wouldbe protected activity.Winstead did indicate'that at themeeting potential layoffs were also discussed. EmployeeMarshall gave employee Lemons his card and asked himto sign it "to try to get the union started."Lemons keptthe card for at least 1 day before he returned it to Mar-shall and Lemons also wore aunion button the morningof November 24. Employee Creek was handed her card347by employee Crouch who indicated that she watchedCreek read the card,fill in all the blanks, and sign thecard. 'Creek-also wore a union button on November 24.The union'authorization cards admitted in the casewere single purpose cards and properly authenticated.The cards on their face'were unambiguous and clearlystated that the signer authorized the Union to representthe signer for the purpose of collective bargaining, andnotmerely to seek an election.Such cards are validunless it is proved that the employee who signed thecard was told that the card was to be used solely for thepurposes of obtaining an election.12 Such cards remainvalid notwithstanding the fact that in addition to the lan-guage on the face of the card,the employees are toldabout various other purposes such as for their own pro-tection,to protect their jobs in the case of discrimination,or to get the union started.Furthermore,the action ofthe union supporters on the morning of November 24 inwearing union buttons was most certainly protected andconcerted union activity,reflecting a desire of those em-ployees to be represented by the Union.The record inthis case reflects that at least 9 out of the 11 card signerswore union buttons on the morning of November 24. 1find and conclude that all 11 of the union authorizationcards were properly admitted in this case for the purposeof showing a majority support for the Union in the ap-propriate unit involved in this case.On November 24 there were 19 employees in the unitinvolved,including Peggy Hutchinson, who the GeneralCounsel contends should not be in the unit by virtue ofbeing a supervisor under Section- 2(11) of the Act.Hutchinson was Supervisor Young's assistant in the pro-duction department."Hutchinson did not sign a unionauthorization card but employee Garland Brown did sign'a card and the Company takes the position that Brownwas a guard within the meaning of Section 9(b)(3) of theAct and thus should not be included in the appropriatebargaining unit.With the 11 union authorization cardsadmitted, the Union represents a majority of the employ-ees in the unit whether or not Hutchinson or Brown areincluded in the unit.Thus, I find it unnecessary in thiscase to resolve the issue of inclusion or exclusion ofHutchinson and Brown form the unit.14 Accordingly, Ifind and conclude that from November 24 forward, theUnion represented a majority of those employees in theunit.The complaint alleges that the appropriate unit of em-ployees in the Company for the purposes of collectivebargaining within the meaning of Section 9(b) of the Actis as follows:nNLRB v. Gissel Packing Co.,395 U.S 575(1969),upholding theBoard's validity tests inCumberland Shoe Corp,144 NLRB 1268 (1963),andLevi Strauss&Co,192 NLRB 732 (1968).See alsoMontgomery Ward& Co., 253 NLRB 196 (1980).-18These employees are named in the papers attached to the Stipula-tion for Certification Upon Consent Election(Case 9-RC-14186) whichwas admitted into evidence.14 From the record in this case, my initial impressions would lead meto conclude that Hutchinson should not be included in the unit, butBrown would be properly included 348DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll production,maintenance,warehouse and truck-driving employees employed at the company's Lou-isville,Kentucky facility;but excluding all officeclerical,professional and all other employees and allguards and supervisors as defined in the Act.In its answer filed herein, the Company denies the appro-priateness of this unit.However,the Company did stipu-late to the appropriateness of the unit in the representa-tion proceeding(Case 9-RC-14186)and produced noevidence or argument at the hearing regarding the ap-propriateness of the unit.I thus find and conclude thatthe above-stated unit is an appropriate unit in the circum-stances of this case for the purpose of collective bargain-ing within the meaning of the Act.On the foregoing findings of fact and initial conclu-sions, and on the entire record,Imake the followingCONCLUSIONS OF LAW1.TheRespondent Employer is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2.TheCharging Union is a labor organization withinthe meaning of Section2(5) of the Act.3.The Respondent,acting through its foreman andagent Charlie Fox, on November 24, 1982, at its Louis-ville,Kentucky facility,made disparaging remarks to anemployee regarding employeeswho supported theUnion,identifying one such employee,thereby implyingand giving employees the impression of surveillance oftheir union activities.4.TheRespondent acting through its foreman andagentCharlie Fox,about November 24, 1982,at its Lou-isville,Kentucky facility,threatened an employee bystating to the employee that the Respondent would dis-charge employees who supported the Uion and wouldclose its facility because of the union activity of employ-ees.5.The Respondent,acting through its foreman andagent Charlie Fox, on November 24, at its Louisville,Kentuckyfacility,threatened employees with dischargefor engaging in the protected concerted activity of wear-ing union buttons.6.TheRespondent,acting through its foreman andagentCharlieFox, on November24, 1982,at its Louis-ville,Kentucky facility, informed an employee that theRespondent knew which employee had signed union au-thorization cards and thereby gave employees the im-pression that their union activities were under surveil-lance.7.Theacts and actions of the Respondent as set forthin paragraphs 3 through 6, above, constituted improperinterference,restraint,and coercion of employees by theRespondent in the exercise of their rights guaranteed inSection 7 of theAct, and arethus violative of Section8(a)(1) of the Act.8.TheRespondent violated Section 8(a)(1) and (3) ofthe Act byimproperly laying off the following namedemployees,on the dates appearing after their names, be-cause they engaged in protected concerted activity insupport of the Union:Gregory John BurdenNovember 24,1982Garland Brown Jr.November 24,1982Donna Jean CrouchNovember 24,1982Ronald CaffeeNovember 29,1982Gary Wayne MarshallNovember 29,1982Lydia HouchensDecember 1, 19829.The Charging Union is and has been since itsdemand for recognition by the Respondent on November24, 1982,the exclusive collective-bargaining representa-tive of the Respondent's employees in the following ap-propriate unit:All production,maintenance,warehouse and truck-driving employees employed at the company's Lou-isville,Kentucky facility; but excluding all officeclerical,professional and all other employees and allguards and supervisors as defined in the Act.10.On and after November 24,1982, the Respondentunlawfully refused to recognize and bargain with theCharging Union regarding the terms and conditions ofemployment of the employees in the above unit, in viola-tion of Section 8(a)(1) and (5)of the Act.The unfair labor practices found in paragraphs 3through 6,8, and 10,above,effect commerce within themeaning of the Act.THE REMEDYHaving,found that the Respondent herein has engagedin certain unfair labor practices,Iwill recommend that itbe required to cease and desist therefrom and to takecertain affirmative actions designed to effectuate the pur-poses and policies of the Act. Since the independent vio-lations of Section 8(a)(1) of the Act and the discriminato-ry layoffs of 6 of the employees out of the unit of at least18 employees in violation of Section 8 (a)(1) and (3) ofthe Act and found herein are pervasive,Iwill recom-mend a so-called broad order designed to suppress anyand all violations of those Sections of the Act. 1 5Having found that the Respondent unlawfully laid offthe six named employees, I shall also recommend thatsaid employees be offered immediate and full reinstate-ment to their former positions or, if those positions nolonger exist,to substantially equivalent positions withoutprejudice to their seniority or other rights and privileges.The evidence in this case reflects that most if not all ofthe laid-off employees have since been reinstated orcalled back to work-To theextent that they have beenreinstated, that portion of the remedy requiring the sameis of course moot.In this regard,however,I shall furtherrecommend that the Respondent be required to makethose six employees whole for any loss of earnings thatthey may have suffered by reason of the discriminationagainst them,by paying to them a sum of money equalto the amount they would normally have earned aswages from the dates of their layoff to the date of theRespondent's reinstatement,or offer of reinstatement,less net earnings, with backpay and ,interest thereon to becomputed in the manner prescribed by appropriate Board15HickmottFoods,242 NLRB 1357 (1979) QUALITY ALUMINUM PRODUCTSlaw.1 s Should this case reach the compliance stage, theRespondent should be allowed to offer evidence andproof that any one or all of the six employees who werelaid off would have, in any event, been legitimately laidoff subsequent to their discriminatory layoff foundherein, in order to adequately and fairly mitigate anyamounts that may be due as lost wages. I shall furtherrecommend that the Company be required to preserveand make available to Board agents, on request, all perti-nent records and data necessary to analyze and deter-mine whatever backpay may be due.The General Counsel has asked that the Respondentbe ordered to recognize and bargain with the ChargingUnion in thiscase.Such a remedy has been deemed andheld appropriate where the employer's conduct was soprevasive and so outrageous as to prevent the holding ofa free and uncoercedelection,and also where the Gener-alCounsel has shown that the union had obtained validauthorization cards from a majority of the employees inthe appropriate bargaining unit and it also has beenshown that the employer's violations were less extraordi-nary and pervasive but nonetheless still had the tendencyto undermine the union's majority strength and impedethe election process. 17 I find that this case falls withinthe latter category and, as requested, I shall recommendthat the Respondent be ordered to recognize the Charg-ingUnion a the collective-bargaining representative ofthe employees in the appropriate unit in this case and, onrequest, bargain with the Union over the terms'and con-ditions of employment of the employees in said unit.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'sORDERThe Respondent, Quality Aluminum Products, Inc.,Louisville,Kentucky, its officers, agents, successors, andassigns, shall1.Cease and desist from(a)Laying off employees or otherwise discriminatingagainst them for supporting General Drivers, Warehou-semen and Helpers Local Union No. 89, affiliated withthe International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America or any otherunion.(b) Creating in the minds of employees the impressionthat their union activities and the union activities ofother employees are the subject of company surveillance.16F.W WoolworthCo, 90 NLRB 289 (1950), andFlorida Steel Corp.,231 NLRB 651 (1977). Also see generallyIsisPlumbing Co.,138 NLRB716 (1962).17NLRB v.GisselPacking Co.,supra.18 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses349(c)Threatening employees with discharge if they sup-port the above-named Union or any other union.(d)Refusing to recognize and bargain collectivelywith above-named Union as the exclusive collective-bar-gaining representativeof all of the Respondent's produc-tion,maintenance, warehouse, and truck driving employ-ees employed at the Respondent's Louisville, Kentuckyfacility.(e) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therightsguaranteedthem by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer Ronald Caffee,DonnaJean Crouch, GaryWayne Marshall, Gregory JohnBurden,Garland BrownJr.,and Lydia Houchensimmediateand full reinstate-ment to their former jobs or, if those jobs no longerexist, to substantiallyequivalent positions,without preju-dice to their seniority or any other rights or privilegespreviously enjoyed, and make them whole for any loss ofearnings andother benefits sufferedas a resultof the dis-criminationagainstthem in themannerset forth in the'remedy section of the decision.(b)Recognize and, on request, bargain collectively ingood faith with General Drivers,Warehousemen andHelpers Local Union No. 89, affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehou-semen andHelpers of America, as the exclusive collec-tive-bargainingrepresentative of all production,mainte-nance, warehouse and truck driving employees employedat the Respondent's Louisville, Kentucky facility.(c)Preserve and, on request, make available to theBoard orits agentsfor examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d) Post at the Respondent's place of business in Louis-ville,Kentucky, copies of the attached notice marked"Appendix." 19 Copies of said notice, on forms providedby the Regional Director for Region 9, after beingsigned by Respondent's authorized representative, shallbe posted by the Respondent immediately upon receiptand shall `be maintained for 60 consecutive days in con-spicuousplaces, includingall places where notices to em-ployees are customarily placed. Reasonable steps shall betaken by the Respondent to ensure that said notices arenot altered, defaced, or covered up by any other materi-al.,(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.is If this Order is enforced by, a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor RelationsBoard" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "